 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         RYAN CROSS,
                                                              CASE NO. 3:18-cv-05187-BHS-JRC
11                                Plaintiff,
                                                              ORDER DENYING
12                 v.                                         APPOINTMENT OF COUNSEL
13         DEPARTMENT OF CORRECTIONS,
           et al.,
14
                                  Defendants.
15

16          The District Court has referred this 42 U.S.C. § 1983 action to United States Magistrate

17   Judge J. Richard Creatura. Plaintiff Ryan Cross, proceeding pro se and in forma pauperis, has

18   pending before the Court a motion for appointment of counsel. Dkt. 46.

19          Although indigent defendants in criminal cases are entitled to appointed counsel, there is

20   no constitutional right to appointed counsel in a § 1983 civil action. See Storseth v. Spellman,

21   654 F.2d 1349, 1353 (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d

22   564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this section is discretionary, not

23   mandatory”). However, in “exceptional circumstances,” a district court may appoint counsel for

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 1
 1   indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1) (formerly 28 U.S.C. § 1915(d)). Rand

 2   v. Roland, 113F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d 952 (9th

 3   Cir. 1998). To decide whether exceptional circumstances exist, the Court must evaluate both “the

 4   likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro

 5   se in light of the complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328,

 6   1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff

 7   must plead facts showing he has an insufficient grasp of his case or the legal issues involved and

 8   an inadequate ability to articulate the factual basis of his claims. Agyeman v. Corrections Corp.

 9   of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

10          Here, plaintiff has not shown that he has an insufficient grasp of either the factual or legal

11   basis for his claim. On the contrary, plaintiff is articulate and able to describe the alleged wrongs

12   and the legal principles underlying them in a way that is understandable to the Court at this time.

13   Plaintiff has filed multiple motions, many of which are duplicative. While this Court does not

14   condone duplicative motions, and some of plaintiff’s pleadings demonstrate his lack of legal

15   training, he appears to be able to articulate himself and understand, to a basic degree, the legal

16   underpinnings of his case. It further demonstrates plaintiff’s ability to maintain awareness of the

17   developments in his case and respond to defendant’s motions. Though it may be easier for

18   plaintiff to prosecute his case with the assistance of counsel, convenience alone is not enough to

19   warrant appointment of counsel.

20          Further, defendants have not yet filed a motion for summary judgment, and the discovery

21   period and dispositive motions deadline have not yet passed. See Dkt. 31. Thus, it is still too

22   early in this case for the Court to make a determination as to plaintiff’s likelihood of success on

23

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 2
 1   the merits. Because of this, plaintiff has not yet demonstrated the exceptional circumstances

 2   necessary for the Court to order appointment of counsel.

 3          Therefore, for the reasons stated above, plaintiff’s motion to appoint counsel (Dkt. 46) is

 4   denied without prejudice, which means that plaintiff may file a second motion at a later time

 5   after the case has developed further and he is able to show the exceptional circumstances

 6   necessary to warrant appointment of counsel.

 7

 8          Dated this 1st day of November, 2018.

 9

10

11                                                        A
                                                          J. Richard Creatura
12
                                                          United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING APPOINTMENT OF COUNSEL - 3
